*393DISSENTING OPINION.
GEAYES, J.
— I do not concur in the opinion of our learned Commissioner in this case, nor in the result thereof. I think the evidence in this case disproves the delivery of the deed from the husband to the wife. There is no substantial evidence in this case to show that the husband parted with his dominion over this deed in his lifetime. On the contrary the deed was locked in his private desk with his private papers, and this desk had to be -broken open by a stranger, before the wife got possession of the deed. Grant it (without discussion or decision) that from the signing and acknowledgment of a deed there is a presumption of delivery, yet such presumption is a rebuttable presumption, and in my judgment is thoroughly rebutted in this ease, by the single undisputed and unexplained fact (unexplained if we exclude the evidence of the wife) that the deed was locked up in the husband’s office with his own- private papers. If ever a man maintained dominion over a deed this husband had domin-' ion up to the moment that death claimed him. Not only so, but had matters taken the usual channel, this deed •would have fallen into- the hands of an administrator rather than into the hands of the wife.
Our Commissioner stresses the point that the wife’s conduct disproved her evidence at the trial. Grant this to be true, and it would allow us to reject her testimony from the case, as being unworthy of belief, and would not in anywise bridge the chasm in this title made by the undisputed proof of the fact that the husband held dominion over this deed to the hour and minute of his death. The potency of the fact that this deed was never recorded, and remained in the possession of the husband, cannot be wiped out of this case, however much we question the veracity of the wife. In fact, we doubt whether she was in law competent to testify to some ■of these matters, but if she were, and even testified *394falsely, the 'undisputed fact of where this deed was found disproved delivery by the husband and disproves that he had parted with dominion over it.
In some ways this is a harsh case for the defendant, yet he is not without some fault. There is enough in the chain of his title to have placed a prudent man upon inquiry. Proper inquiry might have revealed the- true status. In his chain of title was this decree in the case of the wife against her infant son. The petition in that case had it been examined, with the knowledge that there was no proper service upon the infant, would have furnished food for thought and inquiry. Not only so, but we find in the same chain of title deeds of trust upon the property by the husband and in the name of the husband after the date of this deed, a circumstance suggestive when it appeared that the deed was not recorded until after the death of the grantor. So that whilst the defendant might be called innocent in fact he is not innocent in law. lie was bound to follow proper inquiries suggested by the matters properly within the chain of his title.
In my judgment this judgment should be reversed, and the judgment should be for plaintiff as to the title in this land but the defendant should be subrogated to-the rights of some of the lienors who had their liens discharged by his money. The widow’s dower might have to be reckoned with to some considerable extent also. It is clear that the plaintiff should not have this land cleared of the liens placed thereon by the act of the father prior to his'death. I have considered this case from all angles since the promulgation of the opinion by our learned Commissioner, and am convinced that we are treading upon dangerous ground, when we hold, as the majority opinion does, that there was a delivery and acceptance of the deed in the lifetime of the grantor. For this reason I dissent.
Woodson and Bond, JJconcur in these views.